t c summary opinion united_states tax_court ladislau p and andrea horvath petitioners v commissioner of internal revenue respondent docket no 10782-06s filed date ladislau p and andrea horvath pro sese john m tkacik jr for respondent ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to b the decision to be unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for year sec_2002 and years at issue respectively after concessions we must decide whether petitioners have unreported income for the years at issue whether petitioners are entitled to deduct under sec_162 business_expenses related to both a the use of their automobiles for the years at issue and b their reported supplies expense for and whether petitioners are liable for sec_6662 accuracy- related penalties for the years at issue background some of the facts have been stipulated and are so found at the time their petition was filed petitioners resided in ohio petitioners are husband and wife they owned transil dental lab transil which was operated out of their residence petitioners’ business consisted of making dental molds crowns dentures and other related dental products for various dentists mrs horvath worked both as the manager of the business and a sec_2 where appropriate figures have been rounded to the nearest dollar the delivery and pickup driver during the years at issue petitioners owned several vehicles which were used to make deliveries for transil petitioners maintained business records which included a mileage log for the business use of each vehicle shell credit card statements gas receipts entered into evidence at trial showed the locations and amounts of gasoline purchased by petitioners during the years at issue the gas receipts showed total expenses of dollar_figure for and dollar_figure for petitioners also entered into evidence various automobile repair receipts and vehicle registrations which showed odometer readings for several of the vehicles for years before during and after the years at issue further documentary_evidence entered at trial included an example of the number of deliveries petitioners made on a weekly basis and a list of the dentists and the distance between their home and the dentists’ offices petitioners’ schedules c profit or loss from business reported gross_receipts of dollar_figure and dollar_figure for and respectively petitioners’ reported expenses included among others dollar_figure and dollar_figure of car and truck expenses calculated using the standard mileage rate for and while petitioners’ schedule c shows gross_receipts of dollar_figure the parties’ stipulation of facts indicates without further explanation that petitioners’ gross_receipts on their schedule c were dollar_figure respectively and a supplies expense of dollar_figure for after deductions for returns and allowances and total expenses petitioners reported net profits business income of dollar_figure for and dollar_figure for petitioners’ business income was the only income reported by petitioners for the years at issue after petitioners filed their tax returns for the years at issue their business records including the mileage logs were destroyed when their basement flooded in respondent determined that petitioners had unreported income on the basis of deposits into their bank accounts for petitioners deposited funds into two checking accounts at ohio savings bank total deposits into the two accounts during was dollar_figure respondent identified dollar_figure in nontaxable transfers between the two accounts in and concluded that petitioners’ total income was dollar_figure however petitioners’ bank statements also showed a debit memo of dollar_figure on date and a debit memo of dollar_figure on date respondent’s bank_deposits analysis arrived at net deposits by subtracting transfers between petitioners’ accounts but did not consider the two debit memos made by the bank after subtracting one of the ohio savings bank checking accounts was in the name of transil account no xxxxxxx5493 while the other was in petitioner ladislau horvath’s name account no xxxxxxx6660 on the basis of the bank statements we interpret the debit memo as a nontaxable_transaction reversing the corresponding deposit from petitioners’ bank account the two debit memos the net deposits into petitioners’ bank accounts in were dollar_figure for petitioners deposited funds into four checking accounts two at ohio savings bank and two at charter one bank respondent determined total deposits into the four accounts of dollar_figure and identified dollar_figure of nontaxable transfers between the accounts after allowing for transfers respondent concluded that petitioners’ total income was dollar_figure one of petitioners’ bank statements however showed a debit memo of dollar_figure on date which respondent did not consider after subtracting the debit memo the net deposits into petitioners’ bank accounts were dollar_figure in discussion i unreported income as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 the two ohio savings bank checking accounts are the same two identified previously see supra note these two accounts were closed on date the two checking accounts at charter one bank were opened on date one in the name of transil account no xxx-xxx313-0 and the other in petitioners’ names account no xxx-xxx070-2 where taxpayers are unable to produce substantiating business records of their income the commissioner may use the bank_deposits method to reconstruct and compute the taxpayers’ income see 64_tc_651 affd 566_f2d_2 6th cir a bank deposit is prima facie evidence of income 87_tc_74 the bank_deposits method of reconstruction assumes that all of the money deposited into the taxpayers’ accounts is includable in gross_income unless the taxpayers show that the deposits are not taxable 96_tc_858 affd 959_f2d_16 2d cir the commissioner however must take into account any nontaxable items and deductible expenses of which the commissioner has knowledge id for respondent argues that petitioners had total deposits of dollar_figure and nontaxable transfers of dollar_figure for respondent argues that petitioners had total deposits of dollar_figure and nontaxable transfers of dollar_figure respondent argues that his bank_deposits analysis supports a finding that petitioners had net deposits of dollar_figure for and dollar_figure for because petitioners’ schedules c reported gross_receipts of only dollar_figure for and dollar_figure for respondent contends that the difference between these figures amounts to unreported income of dollar_figure for and dollar_figure for petitioners do not dispute respondent’s use of the bank_deposits method of reconstruction and do not allege any specific error in respondent’s computations rather petitioners contend that they maintained business records during the years at issue that were destroyed that their tax returns for those years accurately reported their income and expenses and that respondent’s determinations are therefore erroneous after reviewing petitioners’ bank statements it appears that respondent erroneously included dollar_figure for and dollar_figure for in petitioners’ total net deposits the bank statements indicate that respondent’s bank_deposits calculations included a dollar_figure deposit on date a dollar_figure deposit on date and a dollar_figure deposit on date without considering the corresponding debit memos each of these deposits appears to be attributable to transactional errors reflected in the bank statements the bank statements indicate that each of the deposits was corrected with a same-day debit memo removing the deposit from petitioners’ account on the basis of the foregoing we find that petitioners understated their gross_receipts by dollar_figure in and by dollar_figure in the statutory_notice_of_deficiency originally determined unreported income of dollar_figure for and dollar_figure for at trial respondent reduced his allegation of unreported income to dollar_figure for and dollar_figure for ii disallowed deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to the deductions claimed rule a 503_us_79 292_us_435 sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business petitioners claimed business deductions for_the_use_of their personal vehicles and for supplies used in their business respondent disallowed these deductions due to petitioners’ lack of substantiation a car and truck expenses sec_274 provides sec_274 disallowance of certain entertainment etc expenses d substantiation required --no deduction or credit shall be allowed-- with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift sec_280f provides that passenger automobiles are listed_property thus the heightened substantiation requirements of sec_274 are applicable to petitioners’ claimed car and truck expense deductions substantiation is to be made by either adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the ‘adequate records’ requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence sec_1 5t c i temporary income_tax regs fed reg date in lieu of substantiating the actual amount of an expenditure related to the business use of a passenger_automobile a taxpayer may use the standard mileage rate established by the commissioner sec_1_274-5 income_tax regs petitioners kept a log of their business use of their automobiles that would have provided the required information however petitioners testified and provided documentation to prove that these records were lost as a result of flood damage in the optional standard mileage rate for business use of a passenger_automobile wa sec_36 cents and cents per mile for and respectively see revproc_2001_54 sec_5 2001_2_cb_530 revproc_2002_61 sec_5 2002_2_cb_616 where as here the taxpayer establishes that the failure to produce adequate_records is due to the loss of the records through circumstances beyond the taxpayer’s control such as destruction by flood the taxpayer may substantiate a deduction by reasonable reconstruction of his expenditures or use sec_1_274-5t temporary income_tax regs fed reg date see also 71_tc_1120 schneider v commissioner tcmemo_1978_ where documentation is unavailable the court may although it is not required to do so accept the taxpayer’s testimony to substantiate the deduction davis v commissioner tcmemo_2006_272 see also 122_tc_305 watson v commissioner tcmemo_1988_29 petitioners have presented credible testimony and evidence sufficient to reconstruct a portion of their car and truck expenses it is clear that petitioners used their vehicles for deliveries in their business they testified that their vehicles were used primarily for business purposes petitioners also testified and presented documentary_evidence of the locations of and the frequency with which they traveled to the various dentists’ offices petitioners produced partial gasoline receipts totaling dollar_figure for and dollar_figure for the energy information administration reports that the average price of gasoline in the midwestern united_states wa sec_136 cents per gallon and cents per gallon in and respectively the u s department of transportation reports the average fuel efficiency of u s passenger cars a sec_22 miles per gallon in and miles per gallon in on this basis we conclude that petitioners’ business use of their vehicles totaled at least big_number miles in and big_number miles in and that petitioners are entitled to deductions for business use of their vehicles using the standard mileage rate see sec_1 j income_tax regs revproc_2001_54 sec_5 2001_2_cb_530 revproc_2002_61 sec_5 2002_2_cb_616 b business supplies expense petitioners’ schedule c reported a supplies expense of dollar_figure respondent allowed dollar_figure and disallowed the remaining dollar_figure disallowed portion both petitioners and respondent indicated at trial that the disallowed portion of the supplies expense deduction remained at issue however neither party offered any evidence because petitioners bear the burden_of_proof we find that petitioners are not entitled to a deduction for business supplies expenses in for some of the months in each year there were no receipts excess of the amount allowed by respondent for rule a 87_tc_698 affd 832_f2d_403 7th cir iii sec_6662 accuracy-related_penalty sec_6662 provides that a taxpayer is liable for a percent accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return attributable to inter alia negligence or disregard of the rules or regulations or a substantial_understatement_of_income_tax see sec_6662 respondent’s position with respect to the accuracy-related_penalties is unclear the notice_of_deficiency sent to petitioners included accuracy-related_penalties under sec_6662 at the beginning of trial the parties indicated that the only issues remaining in dispute for were unreported income and a car and truck expense deduction and for were unreported income a car and truck expense deduction and a supplies expense deduction in any event the penalty under sec_6662 shall not be imposed upon any portion of an underpayment where the taxpayer shows that he or she acted with reasonable_cause and in good_faith with respect to such portion see sec_6664 116_tc_438 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include the experience knowledge and education of the taxpayer id on the basis of petitioners’ testimony we are satisfied that petitioners maintained business records to the best of their ability and that information reported on their and tax returns reflected a good_faith effort to assess their correct_tax liabilities as previously noted petitioners’ business records for the years at issue were destroyed by flood in even though petitioners have been unable to completely reconstruct their records we are persuaded and conclude that petitioners made a substantial effort to assess their proper tax_liabilities for the years at issue and consequently that petitioners acted with reasonable_cause and in good_faith as required under sec_6664 accordingly we hold that petitioners are not liable for sec_6662 accuracy-related_penalties for and in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
